DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 48-50, 57-58 and 59-67 are allowed.  
    
Claim 48 includes limitations directed towards 48. (New) The training apparatus of claim 46, further comprising: a lighting fixture to indicate an instructed pass-through direction of the sport-projectile through the pass-under area.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 57 includes limitations directed towards 57. (New) The training apparatus of claim 46, further comprising a LIDAR detector configured to measure a speed of the sports player that manipulates the sport-projectile when in use.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 58 includes limitations directed towards 58. (New) The training apparatus of claim 46, further comprising a RFID reader to identify the sports player that manipulates the sport-projectile when in use, wherein the sports player is associated with a RFID tag.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim 59 includes limitations directed towards a lighting fixture to indicate an instructed pass-through direction of the sport-projectile through the pass-under area; and a controller coupled with the lighting fixture and configured to: receive, via a wireless communication interface, configuration data from an external device indicating the instructed pass-through direction; and control the lighting fixture to indicate the instructed pass-through direction. which when read in combination with the remaining limitations of claim 59 are seen to provide patentable distinction over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claims 46-47 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Simonov (US 2017/0095717 A1) in view of Bundock (US 2018/0078820 A1).
      
Regarding claim 46, Simonov teaches 46. (New) A training apparatus for training a sports player, comprising: an obstacle member defining a pass-under area for a sport-projectile to pass through when in use, the obstacle member comprising: a support portion for supporting the obstacle member on a training surface when in use; and a pass-under portion supported by the support portion at a height above the training surface sufficient to allow the sport-projectile to pass between the training surface and a lower surface of the pass-under section of the obstacle member when in use; a first sensor configured to detect the sport-projectile passing through the pass-under area when in use;  See Figure 1 and [0047+] which teaches a sensor.
Bundock does teach and a controller coupled to the first sensor and configured to determine a pass-through direction of the sport-projectile that passes through the pass-under area based on data received from the first sensor.   See [0106+].   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Simonov with Bundock to allow a system to measure the speed of a shot ([0106+]).
      
Regarding claim 47, Simonov teaches 47. (New) The training apparatus of claim 46, wherein the controller comprises a communication interface and is further configured to transmit at least one of an indication of the received first sensor data and the determined pass-through direction to an external device.   See [0044-0048+].
      
Regarding claim 51, Simonov teaches 51. (New) The training apparatus of claim 46, wherein the first sensor comprises any one or more of: a pair of optical sensors, a camera, a proximity sensor, and an ultrasonic sensor.   See [0047, 0048, 0054+].
      
Regarding claim 52, Simonov teaches 52. (New) The training apparatus of claim 46, further comprising a clock module associated with the sensor to associate a time with the first sensor data.   See [0045, 0048, 0051+].
      
Regarding claim 53, Simonov teaches 53. (New) The training apparatus of 46, further comprising: a defense resembling member rotatably mounted to the obstacle member and defining a pass- between area; and an actuation device configured to rotate the defense resembling member in a plane parallel to the training surface when in use, wherein the controller is coupled with the actuation device and configured to control rotation of the defense resembling member.   See (40)(50).
      
Regarding claim 54, Simonov teaches 54. (New) The training apparatus of claim 52, further comprising: a second sensor configured to detect the sport-projectile passing through the pass-between area when in use, wherein the controller is coupled to the second sensor and configured to determine if the sport- projectile passes through the pass-between area based on data received from the second sensor.   See (100)(120).
      
Regarding claim 55, Simonov teaches 55. (New) The training apparatus of claim 53, wherein the second sensor comprises any one or more of: a pair of optical sensors, a camera, a proximity sensor, and an ultrasonic sensor.   See [0047, 0048, 0054+].
      
Regarding claim 56, Simonov teaches 56. (New) The training apparatus of claim 53, wherein the defense resembling member comprises an IR illuminator.   See [0044+].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711